Title: To John Adams from the Duc de La Vauguyon, 30 December 1781
From: La Vauguyon, Paul François de Quélen de Stuer de Causade, Duc de
To: Adams, John



Versailles ce 30 Xbre 1781

Vous avez desiré Monsieur que des que je serois arrivé a Versailles je communiquasse a Monsieur Le Comte de Vergennes La disposition que vous avez a faire La demarche qui vous a eté conseillée par plusieurs membres bien intentionés des etats d’hollande, et que je lui fasse Connoitre en meme tems La resolution que vous avez prise de vous en abstenir S’il La desapprouve; ce Ministre me Charge de vous mander qu’il ne trouve aucun inconvenient a la visite que vous vous proposez de faire au president de l’assemblée des etats generaux aux ministres de La Republique et aux deputés des principales villes ce la province d’hollande pourveû que Sans laisser aux uns ni aux autres aucun écrit ministeriel vous vous borniez a leur demander si Le memoire que vous avez remis il y a quelques mois a eté l’objet des deliberations de Leurs hautes puissances et quelle est La reponse que vous pouvez transmettre au congrés des etats unis de l’amerique Septentrionale.
Je ne Scais pas encor precisement Monsieur quand je pourrai etre de retour a la haye mais je ne prevois pas que mon absence soit plus longue que je L’avoit projetée. Recevez Monsieur une nouvelle assurance des sentiments Inviolables de la Consideration tres distinguee avec lesquels J’ay Lhonneur d’etre Votre tres humble et tres obeissant Serviteur

Le Duc De la vauguyon

